Testimony as to the physical conditions of defendant's wife was properly excluded. Under the prohibition laws as they now stand in this state, no person is allowed to possess whisky for medicinal purposes.
The testimony as to certain cans having been found on defendant's premises was illegal, and, when it was ascertained that there was no connection between the cans and the whisky found in the smokehouse, the court excluded all of that testimony. This cured any error.
It was proper to admit testimony as to a quantity of wine having been found in the smokehouse at the time the quart of whisky was found. Under the statute, a person may possess five gallons of wine under certain circumstances, but the exception is defensive matter.
We find no error of a prejudicial nature, and the judgment is affirmed.
Affirmed.